Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s filing of the Terminal Disclaimer filed on 02/17/2021 is acknowledged. The Terminal Disclaimer overcomes the previously raised Double Patenting rejection, thus placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As it was mentioned in the previous Office Action, the closest prior art are Tao (CN 104089044), Eminger (US 4,844,410), Hartmann (US 4,506,864), Hurst (US 3,653,631), Guest (GB 1,198,254) and Cauffman (US 2,819,868). Guest, Cauffman and Eminger teaches of various examples of ball valves that include adjustable valve seats similar to applicant’s general invention. Notice that Guest, Cauffman and Eminger fails to disclose the particular details of the structure of the threaded collar, the collar bore and the biasing element and how the contact stress/biasing force of first valve seat is adjusted and interacts with the threaded collar and the biasing element as claimed. Hartmann and Hurst teaches of another example of a ball valve with adjustable valve seats similar to applicant’s general invention. Notice that in the devices of Hartmann and Hurst the threaded collar is not prevented from rotating by the collar bore but is instead is allowed to rotate to adjust the valve seat via the use of gearing and threads. Tao teaches another example of a ball valve with adjustable valve seats similar to applicant’s general invention. While Tao does teaches a feature that prevents the threaded collar 7 from rotating via the use of an anti-loose ring 9 and a limit boss 10, notice that this feature is different from the anti-rotation feature of the collar bore and the threaded collar of the claimed invention. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of a ball valve (100) having a valve body (102), a ball element (140), a first seat (142), a second seat (160), a threaded collar (144), a biasing element (146) and the anti-rotation feature/geometric profile (172, 174; 176, 178; 144, 118 of Figs. 3-7) that allows the adjustability of the contact stress/biasing force of the valve seat by rotating the first seat and/or non-rotatably translating the threaded collar along the collar bore in combination with all the limitations as claimed in claims 1-20 and as shown in at least Fig. 2-7 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753